Citation Nr: 0001160	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date for payment of 50 percent 
disability compensation benefits for service-connected 
schizophreniform psychosis prior to August 1, 1994.


REPRESENTATION

Appellant represented by:	A. Dale Smith, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an action of the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana, which 
denied the veteran's claim of entitlement to an effective 
date for payment of 50 percent disability compensation 
benefits for his service-connected schizophreniform psychosis 
prior to August 1, 1994.  

When this matter was previously before the Board in November 
1997, the veteran's claim was denied.  The veteran thereafter 
appealed the Board's determination to United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court).  In an April 1999 order, the 
Court granted a joint motion for remand, vacated the Board's 
decision as to the claim, and remanded the case for 
compliance with the terms of the joint motion.


REMAND

The joint motion directed that the Board's November 1997 
decision be vacated to provide the Board with an opportunity 
to offer further reasons or basis for its decision, to 
specifically include a discussion of 38 C.F.R. § 3.157 
(1999).  To comply with the terms of the Court's order, 
however, the Board concludes that this matter must be 
remanded for further development and adjudication.

The veteran's DD Form 214 reflects that he was discharged 
from active naval service on March 24, 1975, and effective on 
that date, he was transferred to the Temporary Disability 
Retirement List (TDRL).  In June 1975, the RO granted the 
veteran's claim for service connection for schizophreniform 
psychosis and assigned a 50 percent disability rating, 
effective March 25, 1975.  The veteran was notified 

of this decision in June 1975, and further informed that, 
because he was in receipt of retired pay from the military, 
compensation was disallowed.

The claims folder indicates that the Department of the Navy 
Finance Center removed the veteran from the TDRL and 
discharged him from the Naval Service with severance pay, 
effective July 21, 1978.  Thereafter, in a September 1978 
letter, the RO indicated that it had been informed by the 
Navy that he was removed from the TDRL, invited him to reopen 
a claim for compensation, and provided him with a form to do 
so.  The veteran did not respond to the RO's September 1978 
letter; indeed, there is no indication that VA had any 
contact with the veteran until July 1994, when he inquired as 
to the status of his disability benefits.

The veteran's DD Form 214 reflects that, at discharge, he was 
transferred to Naval Regional Medical Center (NRMC) in 
Bainbridge, Maryland.  However, no records of the veteran's 
treatment at this facility, or any subsequent service 
department facility, have been associated with the claims 
folder.  Of particular importance, it remains unclear to the 
Board whether the veteran was afforded a "uniform service 
examination" that was the basis for granting severance pay 
to him as a former member of the Armed Forces on the TDRL, 
prior to his removal from the TDRL.  This is significant 
because, as noted in the joint motion, if such an examination 
took place, regulations require that "it will be accepted as 
the date of receipt of claim."  See 38 C.F.R. § 3.157(b)(1).  
Indeed, in Norris v. West, 12 Vet. App. 413 (1999), the Court 
held that where, as here, a veteran has previously filed a 
formal claim that satisfies the requirements of 38 C.F.R. 
§ 3.151, pursuant to 38 C.F.R. § 3.155(c), the Secretary 
cannot require him to take any additional action in order to 
perfect his claim, i.e., he need not file another formal 
application for benefits as would otherwise be required to do 
pursuant to 38 C.F.R. § 3.155(a).  Id. at 421.  

In this regard, the Board points out that, as noted in the 
joint motion, in a June 1995 statement, the veteran inquired 
as to why his records from the "evaluation center" were not 
furnished to VA for its consideration.  In addition, the 
claims folder reflects that, in April 1999, the veteran's 
attorney specifically requested that he be provided copies of 
"all periodic evaluation medical records" for the years 
1976 to 1978.  To date, VA has not requested that these 
outstanding records be obtained and associated with the 
claims folder, and that action must be accomplished prior to 
the Board's further consideration of this issue.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), the Department of the Navy 
(Navy), the Bainbridge, Maryland NRMC, as 
well as from any other NRMCs at which the 
veteran was treated, to locate additional 
service medical and hospitalization 
records, and thereafter associate them 
with the claims file.  If the veteran's 
records are not available, from the NPRC, 
the Navy and the Bainbridge, Maryland 
NRMC, as well any other NRMCs at which 
the veteran received treatment, should so 
indicate, and that fact should be clearly 
noted in the claims folder.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issue on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to specifically include 
38 C.F.R. § 3.157(b)(1) and the Court's 
recent decision in Norris v. West, 12 
Vet. App. 413 (1999).  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


